Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2022 has been entered.

Response to Arguments
Applicant’s arguments (04/23/2022) with respect to the art rejection of at least the independent claims 1, 15, 18  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 23-24, 26 are objected to because of the following informalities:  
Claim 23, line 6 the recited “and sending the downlink reception beam training signals” should be “and sending the beamformed downlink reception beam training signals”.

Claim 24, lines 5-6 the recited “used by sending the downlink reception beam training signals” should be “used to send the downlink reception beam training signals”.

Claim 26 is objected to because it depends on objected claim 23.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, line 6 the recited “of the downlink transmission beams” lacks 
antecedent basis in the claim. Claim 18 also does not claim “downlink transmission beams”.  It is unclear which “downlink transmission beams” Applicant refers to.
Also, it is unclear how the “determining” step and the “beamforming” steps are linked in terms of the determined downlink transmission beam” of the determining step and “the downlink transmission beams” of the beamforming step. 

Claims 24, 26 are also rejected since they depend on rejected claim 23.
Also claim 24, attempts to further limit the “determining” step of claim 23. 
Claim 24 lines 5-6 recites “the downlink transmission beam used by sending the downlink reception beam training signals”, however claim 23, lines 5-7 recite “beamforming with beamforming weights of the downlink transmission beams and sending the downlink reception beam training signals”, meaning that downlink transmission beams are claimed in claim 23 and not  the (single) downlink transmission beam  (lines 5-6 of claim 24).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 15-16, 18-19, 21, 23, 30-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (U.S. 2018/0302131).
With respect to claim 1. Zhao et al. disclose: 
A method for training downlink beams, comprising: receiving a downlink reception beam training trigger notification message sent by a first device (Fig. 6 or Fig 9, S601 (or S903) received by a particular UE, at least lines 1-8 of [0042 or the subframes (time period(s)) when CSI-RS is transmitted (approximated end of [0042]), [0079]. Downlink reception beam training takes place in S603 (S905) at least [0047], [0079]); receiving downlink reception beam training signals sent by the first device (reception by the UE of downlink training signals of S602 (or S904), based on the downlink reception beam training trigger notification message (e.g.. Fig. 7 reception by UE1 of the downlink training signals transmitted P times using omni antenna pattern, [0043]); and performing a downlink reception beam training based on the downlink reception beam training signals (S603 or S905, [0047] determination of the best receiving weight vector of the UE corresponds to the claimed downlink reception beam training, [0022], [0025]); wherein the downlink reception beam training trigger notification message comprises: indication information of whether there exist the downlink reception beam training ([0042] the trigger notification (of S601 or S903 indicates that the downlink reception beam training signals exist (for example according to the signaled time period for transmitting the downlink training sequence and/or the number of times of transmitting the downlink sequence) , wherein the performing the downlink reception beam training based on the downlink reception beam training signals comprises: performing the downlink reception beam training based on the downlink reception beam training signals in the case that the beam receiving beam training trigger notification message applies (it applies for the particular trained UE of Fig. 6 (or the requesting UE of Fig. 9, S902); wherein an effective time point of the downlink reception beam training trigger notification message is a time point of receiving the downlink reception beam training trigger 2Serial No. 16/324,880Atty. Dkt. No. 631924-5/DNZ/B-9890PCTnotification message plus a time interval (the claimed effective time point is interpreted as the time point when transmission of the downlink training sequence(s) starts compared to the reception of the downlink training information e.g. the time between receiving the information within S601 and S602 from the point of view of the UE or the time between receiving the information within SS903 and S905 from the point of view of the UE or the time between the UE receives the time information within S601 or S903 and the time period it receives a “first” transmitted training sequence of S602 or S905. Note that time period is indicated by the first device (BS) to the UE within the signal of S601 or S903)), wherein the time interval is appointed by a second device and the first device or determined by the first device (it is at least determined by the first device (BS) of Fig. 6, Fig. 9 which informs the UE of the time period or subframes for transmitting of the downlink training sequence(s) [0042]).

With respect to claim 2, Zhao et al. disclose: 
wherein prior to the receiving the downlink reception beam training trigger notification message sent by the first device, the method further comprises: sending a downlink reception beam training request message to the first device (Fig. 9, S902 [0079]); 
and/or prior to the receiving the downlink reception beam training signals sent by the first device based on the downlink reception beam training trigger notification message, the method further comprises: sending, to the first device, a quantity of downlink reception beams of a second device or a quantity of downlink reception beams needed to be trained of the second device.
With respect to claim 4, Zhao et al. disclose:
wherein the receiving the downlink reception beam training trigger notification message sent by the first device to a second device comprises: receiving the downlink reception beam training trigger notification message sent by the first device, through downlink control information DCI or a dedicated trigger signaling (dedicated trigger signaling through the signaling of the broadcast channel, lines 1-4 of [0042] e.g. broadcast control channel (BCCH) disclosed in [0042]).

With respect to claim 6, Zhao et al. disclose: 
wherein the receiving the downlink reception beam training signals sent by the first device based on the downlink reception beam training trigger notification message comprises: receiving the downlink reception beam training signals sent by the first device through downlink transmission beams determined by the first device, based on the downlink reception beam training trigger notification message (transmission using an omni beam multiple times, corresponding to the same downlink transmission beams as shown in Fig. 7, [0043], lines 1-4 of ]0045]); 
and/or the receiving the downlink reception beam training signals sent by the first device, based on the downlink reception beam training trigger notification message comprises: receiving the downlink reception beam training signals sent by the first device, based on the downlink reception beam training trigger notification message ([0042] time period and number of times of CRS signal (for example)) and time domain positions of the downlink reception beam training signals (implicit in the reception of the transmitted training signals e.g. CRS signals) in a subframe.(Fig. 7, the CRSs transmitted P times spans the claimed subframe, at least lines 1-4 of [0045]).

Claim 15 is rejected based on the rationale used to reject claim 1 above and from the point of view of the UE (of Fig. 6 or Fig. 9). Regarding the claimed transceiver, processor and a memory (refer to at least [0083], UE is a smart phone comprising an implicit transceiver to implement communication with BS (first device) for example communication of Fig. 6, 9, also [0084]-[0086] disclosing a processor and memory with programs stored in the memory and executed by the processor).

Claim 16 is rejected based on the rationale used to reject claim 2 above.

Claim 18 is rejected based on the rationale used to reject claim 1 above (and from the point of view of the BS of Fig. 6, 9).

Claims 19, 21, 30 are rejected based on the rationale used to reject claims 2, 4, 1 above.

With respect to claim 23, Zhao et al. disclose: wherein the sending the downlink reception beam training signals to the second device comprises: determining a downlink transmission beam (omni beam used of Fig. 7) used by the downlink reception beam training signals; beamforming the downlink reception beam training signals with beamforming weights of the downlink transmission beams ([0043] beamforming weights of the analog transmitting weight vector meeting the condition of [0043] beams are the omni beams of Fig. 7), and sending the downlink reception beam training signals to the second device (S602 or S904).

Claim 31 is rejected based on the rationale used to reject claim 1 above and from the point of view of the BS (of Fig. 6 or Fig. 9). Regarding the claimed transceiver, processor and a memory (refer to at least [0082], “”BTS” or “eNB” comprising an implicit transceiver to implement communication with the UE (second device) for example communication of Fig. 6, 9, also [0084]-[0086] disclosing a processor and memory with programs stored in the memory and executed by the processor).

Claim 32 is rejected based on the rationale used to reject claim 19 above.

10.	Claims 1, 2, 4, 6, 15-16, 18-19, 21, 31-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansen et al. (U.S. 2013/0089000).
With respect to claim 1, Hansen et al. disclose: receiving a downlink reception beam training trigger notification message sent by a first device (Fig. 9, at least B53 (or any other of the reserved bits [0051]) of the BRP-response corresponds to the claimed downlink beam training trigger notification message and sent by the responder (first device) to the initiator. Regarding the claimed downlink reception beam training refer to the approximate second half of [0011] beam refinement protocol used to improve antenna configuration for reception and [0024] meaning that the initiator of Fig. 9 is a STA (acting in a station device role e.g. mobile phone, lines 5-9 of [0027]). Therefore a mobile station receives B53 of the BRP-Response transmitted by the responder (e.g. BS) of Fig. 9); receiving downlink reception beam training signals sent by the first device (of the typical BRP packet 300 of Fig. 4 of the PHY-BRP of Fig. 5, [0044]-[0045], in particular the last three sentences of [0045]), based on the downlink reception beam training trigger notification message (based on the value of 402 of the trigger notification message); and performing a downlink reception beam training based on the downlink reception beam training signals (based on the received PHY-BRP or BRP packet 300, [0044]-[0045]); 
wherein the downlink reception beam training trigger notification message comprises: indication information of whether there exist the downlink reception beam training signals (e.g. value of 402, B53 being “1” notifies the STA that training signals exist (within PHY-BRP of Fig. 5 [0045]))
wherein the performing the downlink reception beam training based on the downlink reception beam training signals comprises: performing the downlink reception beam training based on the downlink reception beam training signals in the case that the beam receiving beam training trigger notification message applies ( bit value of B53 of 402 is set to “1” indicating the trigger message applies for PHY-BRP); wherein an effective time point of the downlink reception beam training trigger notification message is a time point of receiving the downlink reception beam training trigger notification message plus a time interval (Fig. 9, B53 of the BRP response is received by the initiator (UE) at a certain time point and the claimed effective time point corresponds to that time point plus the duration of B54-B55 (Fig. 8 of the BRP-Response 400) and SIFS 431 (at least lines 1-7 of [0053], [0051] or just SIFS 431 if 402 is transmitted in the last reserved bit B55 (Fig. 8, and second half of [0051]), wherein the time interval is appointed by a second device and the first device or determined by the first device (the time interval is determined by first device (responder of Fig. 9) [0051], lines 1-7 of [0053]).

With respect to claim 2, Hansen et al. disclose: wherein prior to the receiving the downlink reception beam training trigger notification message sent by the first device, the method further comprises: sending a downlink reception beam training request message to the first device (Fig. 9, BRP-request 420); and/or prior to the receiving the downlink reception beam training signals sent by the first device based on the downlink reception beam training trigger notification message, the method further comprises: sending, to the first device, a quantity of downlink reception beams of a second device or a quantity of downlink reception beams needed to be trained of the second device.

With respect to claim 4, Hansen et al. disclose: wherein the receiving the downlink reception beam training trigger notification message sent by the first device to a second device comprises: receiving the downlink reception beam training trigger notification message sent by the first device, through downlink control information DCI or a dedicated trigger signaling (dedicated trigger signaling of one or more of the reserved bits B53-B55 used to signal if PHY-BRP follows).

With respect to claim 6, Hansen et al. disclose:
wherein the receiving the downlink reception beam training signals sent by the first device based on the downlink reception beam training trigger notification message comprises: receiving the downlink reception beam training signals sent by the first device through downlink transmission beams determined 3Serial No. 16/324,880Atty. Dkt. No. 631924-5/DNZ/B-9890PCT by the first device, based on the downlink reception beam training trigger notification message; and/or the receiving the downlink reception beam training signals sent by the first device, based on the downlink reception beam training trigger notification message comprises: receiving the downlink reception beam training signals sent by the first device, based on the downlink reception beam training trigger notification message and time domain positions of the downlink reception beam training signals in a subframe (the initiator receives the transmitted BRP packet 300 or Fig. 4 or the PHU-BRP of Fig. 5 based on the trigger notification message (bit 402 value and third sentence from the end of [0045], it is implicit that the downlink reception beam training signals (e.g. TRN-R/T or CEs) are received according to their time domain positions in a subframe (BRP packet or PHY-BRP packet).

Claim 15 is rejected based on the rationale used to reject claim 1 above and from the point of view of the UE (initiator 420). Regarding the claimed transceiver, processor and a memory (refer to at least Fig. 3, [0031]-[0035], approximate second half of [0032] discloses device 200 being a mobile phone (UE) corresponding to the initiator of Fig. 9 [0024], [0044]. Claimed transceiver comprises transmitter 201 and receiver 202, claimed processor refer to baseband module 205 [0031] and memory 206 [0033]-[0034], [0016]., also refer to [0055] implementation using processor executing software).
Claim 16 is rejected based on the rationale used to reject claim 2 above.

Claim 18 is rejected based on the rationale used to reject claim 1 above (and from the point of view of the responder (e.g. BS [0024]) of Fig. 9).

Claims 19, 21 are rejected based on the rationale used to reject claims 2, 4 above.

Claim 31 is rejected based on the rationale used to reject claim 1 above and from the point of view of the responder (e.g. BS of Fig. 9). Regarding the claimed transceiver, processor and a memory (refer to at least Fig. 3, [0031]-[0035], last sentence of [0032] discloses device 200 incorporated in a BS (one of the wireless communication devices of Fig. 1), [0024], [0044]. Claimed transceiver comprises transmitter 201 and receiver 202, claimed processor refer to baseband module 205 [0031] and memory 206 [0033]-[0034], [0016]., also refer to [0055] implementation using processor executing software).

Claim 32 is rejected based on the rationale used to reject claim 19 above.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 23-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. 2013/0089000) in view of Islam et al. (U.S. 2017/0303263)(at least 62/335630 filed 05/12/2016 supports the portions cited below).
	With respect to claim 23, as best understood, Hansen et al. do not disclose: wherein the sending the downlink reception beam training signals to the second device comprises: determining a downlink transmission beam used by the downlink reception beam training signals; beamforming the downlink reception beam training signals with beamforming weights of the downlink transmission beams, and sending the downlink reception beam training signals to the second device (Hansen et al. discloses transmission of BRP 300 or PHY-BRP to perform downlink reception beam training).
	Implementing beam refinement, Islam et al. disclose: sending the downlink reception beam training signals to the second device comprises: determining a downlink transmission beam used by the downlink beam training signals (Fig. 8A where the beams are implicit determined or Fig. 8D where the beams are determined in response to the fedback beam 815); beamforming the downlink beam training signals with beamforming weights of the downlink transmission beams (part of the BRS transmission of 800 or the BRRS transmission of 870), and sending the downlink reception beam training signals to a second device (Fig. 8A or 8D, transmission of downlink beam training signals using different beams as shown, approximate lines 1-4 of [0077] downlink training signals used for beam refinement in a beam sector (covered by all the shown beams) or last third of [0077] transmission of beam refinement reference signals. Regarding the claimed beamforming weights refer to the approximate second half of [0061] where different phases applied to different antennas are used to perform beam-forming, the phases correspond to the claimed beamforming weights).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the train fields of the typical BRP packet or the CEs of the PHY-BRP using different beams (as taught by Islam et al. 8A or 8D) in order to perform beam refinement after the sector sweep and established beamforming of Hansen et al. ([0010]-[0011], [0044]) to improve the antenna beam configuration of the initiator of Fig. 9 of Hansen et al. 


With respect to claim 24, modified Hansen et al. disclose: wherein the determining the downlink transmission beam used by the downlink reception beam training signals comprises (Fig. 8D determination of one the beams): receiving result information about a training of the downlink transmission beams of the first device reported by the second device (feedback of initial optimal beam(e.g. 815) as described in the approximate half of [0077] performed by the initiator of Fig. 9 of modified Hansen et al ); determining, based on the result information, the downlink transmission beam used by (sending) the downlink reception beam training signals (the beam refinement beams within PHY-BRP  or legacy BRP of modified Hansen et al. are determined in response to the initial optimal beam as taught in Fig. 8D and described in [0077] of Islam et al. and).

With respect to claim 26, modified Hansen et al. disclose: wherein the downlink transmission beams used by the downlink reception beam training signals are the same as the downlink transmission beams through which the first device sends downlink data to the second device (for the case of Fig. 8D, as described in [0077] of Islam et al. the finally selected beams (over different beam refinements not simultaneously) corresponding to selected beams 814, 815, 816 (over different beam refinements)  and are used to send downlink data to the second device (by the responder, Hansen et al. [0007] for example audio/video (data) transmission and [0010]-[0011]).

Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        05/26/2022